Citation Nr: 0118159	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-23 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether the November 26, 1963, rating decision contained 
clear and unmistakable error (CUE) in assigning a 10 percent 
rating for anxiety reaction. 

2.  Whether the November 26, 1963, rating decision contained 
error which vitiated the finality of that decision.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1951 to March 1954.

Initially, the Board of Veterans' Appeals (Board) notes that 
the issues adjudicated and developed on appeal by the 
regional office (RO) are whether a valid claim for CUE as to 
a November 1963 rating decision was submitted on October 20, 
1999, whether the service organization memorandum received on 
May 5, 2000 may be accepted as a notice of disagreement with 
a denial of CUE in an April 5, 2000 rating decision, and the 
finality of the November 26, 1963, rating decision.  However, 
the Board finds that the October 1998 hearing transcript of a 
hearing conducted in connection with the veteran's original 
claim of CUE in the rating decision of November 26, 1963, 
constitutes a timely substantive appeal of the May 1998 
rating decision which denied that original claim.  

More specifically, pursuant to 38 U.S.C.A. § 7105(d)(3) (West 
1991), the Board is permitted to decide the adequacy and 
timeliness of a substantive appeal, and pursuant to this 
statute, the Board has found that the October 20, 1998 
hearing transcript is a valid substantive appeal because it 
meets the requirements of 38 U.S.C.A. § 7105(b)(2) 
("[n]otices of disagreement, and appeals, must be in 
writing"), and is within one year of the rating decision of 
May 1998.  Although the Board acknowledges that a hearing is 
not technically "correspondence" under 38 C.F.R. § 20.202 
(2000), the Board will broadly interpret this language in a 
light most favorable to the veteran.  The Board further 
observes that in the case of Tomlin v. Brown, 5 Vet. App. 355 
(1993), it was held that oral statements at a personal 
hearing which were later transcribed met the requirement that 
a notice of disagreement be "in writing," and the Board 
finds that there is no reason that a transcript can not 
similarly serve as a writing for purposes of a substantive 
appeal under 38 C.F.R. § 20.202.  


FINDINGS OF FACT

1. An unappealed November 26, 1963, rating decision which 
assigned a 10 percent rating for service-connected anxiety 
reaction is final and the record does not reflect the 
existence of any grave procedural error in connection with 
that rating action.

2.  The rating decision of November 26, 1963, was supported 
by the evidence of record at that time and properly applied 
relevant statutes and regulations.

CONCLUSION OF LAW

1.  The unappealed rating decision of November 26, 1963, is 
final, and the record does not reflect any grave procedural 
error in connection with that rating action. 38 C.F.R. 
§ 3.105 (a)(2000).   Tetro v. West, 14 Vet. App. 100 (2000); 
Hayre v. West, 188 F.3d 1327 (Fed.Cir. 1999).

2.  The rating decision of November 26, 1963, was not clearly 
and unmistakably erroneous in assigning a  rating of 10 
percent rating for the veteran's service-connected 
psychiatric disorder.  38 C.F.R. § 3.105 (a)(2000).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Board first finds that the claim with respect to the 
November 1963 rating decision has been adequately developed 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified 
at 38 U.S.C.A. § 5103A) (VCAA).  There is no indication that 
there are any outstanding relevant documents or records from 
any source that are not already of record.  In addition, the 
Board finds that the veteran has clearly been placed on 
notice of the law and evidence pertinent to the issue on 
appeal, and that remand for further notice of this 
information would be both redundant and an unnecessary waste 
of appellate time and resources.  

The Board further notes that while the Board has determined 
that the May 1998 rating decision that denied the veteran's 
1997 claim of CUE as to the November 1963 rating decision is 
final, in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the 
U.S. Court of Appeals for the Federal Circuit (Circuit Court) 
created a nonstatutory means to obtain review of a previously 
denied claim, holding that while a breach of the duty to 
assist is not the type of error that can provide the basis 
for a CUE claim in accordance with this Court's case law, in 
cases of grave procedural error, regional office (RO) or 
Board decisions are not final for purposes of direct appeal.  
Id. at 1333.  In Hayre it was held that a breach of the duty 
to assist in which the Department of Veterans Affairs (VA) 
failed to obtain pertinent service medical records 
specifically requested by the claimant and failed to provide 
the claimant with notice explaining the deficiency is a 
procedural error of, at least, comparable gravity that 
vitiates the finality of an RO decision for purposes of 
direct appeal.

In the process of interpreting the reach of Hayre, in the 
case of Simmons v. West, 14 Vet. App. 84, 91 (2000), the 
United States Court Appeals for Veterans Claims (previously 
known as the United States Court of Veterans Appeals prior to 
March 1, 1999, hereafter "the Court") indicated its belief 
that Hayre did not require that a "garden variety" breach 
of VA's duty to assist should be construed as tolling the 
finality of an underlying RO decision and that it would be 
unwise for the Court to extend Hayre to encompass such a 
duty-to-assist violation.  The Court in Simmons further 
noted:

At some point, there is a need for finality within the 
VA claims adjudication process; thus, the tolling of 
finality should be reserved for instances of "grave 
procedural error"--error that may deprive a claimant of 
a fair opportunity to obtain entitlements provided for 
by law and regulation.

As was also noted by the Court in Simmons, the Federal 
Circuit in Hayre placed substantial weight on three factors 
unique to the situation presented in Hayre.  First, the 
Federal Circuit noted eight times that the VA assistance in 
question was specifically requested by the veteran.  Second, 
the Federal Circuit stressed that VA's lack of notice to the 
veteran may have undermined the operation of the generally 
pro-claimant veterans' benefits system and impeded the 
veteran's ability to appeal in a fundamentally unfair manner.  
Third, the Federal Circuit considered the particularly vital 
role that service medical records can play in determining the 
question of in-service incurrence of a disability.

Here, the veteran essentially contends that the RO's failure 
to schedule a VA examination and/or obtain certain private 
medical records from S. S., Dr. R. and Dr. V. at the time of 
the November 1963 rating decision constituted the kind of 
grave procedural error that should vitiate the finality of 
the November 1963 rating decision. 

In August 1963, the veteran's representative requested that 
the RO obtain treatment records from the VA hospital located 
in Wood, Wisconsin, and the record reflects that the RO made 
a request for such records that same month.

In August 1963, the veteran requested reconsideration of his 
original claim for service connection for a psychiatric 
disorder.  He specifically noted his history of private 
treatment with Dr. R. from 1954 to 1958, and an initial 
interview with Dr. F. in 1955 at the VA.  He also noted that 
he started to treat with Dr. V. in 1961 and continued with 
him until he entered S. S. in May 1963.  Thereafter, he was 
admitted to a VA medical facility.  

While the record does reflect the request of records in the 
possession of the VA hospital in Wood, Wisconsin, it does not 
reflect that the RO specifically requested the private 
treatment records from S. S., Dr. R. and Dr. V.

VA hospital records for the period of July to October 1963 
did, however, reveal the veteran's medical history of 
immediately previous treatment at S. S., where the veteran 
reported receiving five shock treatments and that he had to 
leave because of insufficient funds.  The veteran also noted 
his prior periodic treatment with Dr. R., beginning in 1954, 
which ended because of a reported personality clash, and his 
subsequent periodic treatment with Dr. V., who referred the 
veteran to S. S. presumably in 1963.  The veteran continued 
to be anxious during this admission, although it was felt 
that in some respects the veteran probably overplayed his 
anxiety, since he felt that this might be one way he could 
avoid a paternity court action against him.  Evaluation in 
early September 1963 revealed a diagnosis that the examiner 
believed best fit into the category of emotionally unstable 
personality, and the interim diagnosis was anxiety reaction, 
in an emotionally unstable personality.  

A VA hospital summary from October 1963 reflects that the 
veteran's hospital course had remained essentially unchanged 
since the interim summary, with complaints of his anxiety 
without any overt indications or substantiation through 
psychological reports.  It was the belief at this time that 
continued hospitalization would be of very little value to 
the veteran, and the diagnosis was mild anxiety reaction in 
an emotionally unstable personality.

In an October 1963 rating action, the RO acknowledged that 
the veteran had been admitted to the VA hospital in Wood, 
Wisconsin, in July 1963, following his discharge from a 
psychiatrist and S. S. where he had been undergoing treatment 
since his separation from service.  The RO specifically noted 
that VA treatment records showed that the veteran continued 
to remain anxious but that it was believed by a VA 
psychiatrist that a pending paternity action was part of the 
anxiety problem and that it appeared that total disability 
was not present schedularly.  The RO also noted that a 
previous claim had been disallowed due to the veteran's 
failure to report for a VA examination scheduled in June 
1954.  Thereafter, correspondence to the veteran from the RO 
in early 1963 advised the veteran that the evaluation for his 
nervous condition would be reviewed after his discharge from 
the VA hospital.

The November 1963 rating decision assigned a 10 percent 
evaluation for anxiety reaction, effective November 1, 1963.  
The RO indicated that the veteran had been recently 
hospitalized because of an anxiety problem that had been 
precipitated by a pending paternity suit in which he was a 
defendant.  The RO further noted that a hospital report 
showed little overt indication of anxiety, with no obvious 
tremor, invariably warm and dry palms, and no sleep 
disruption.  The RO also noted that the report indicated that 
the veteran overplayed his anxiety, since he believed that 
this might be one way he could avoid the court action against 
him.

In a December 1963 notice to the veteran from the RO, the RO 
advised the veteran that it had found that following his 
hospitalization, his nervous condition was considered 10 
percent disabling, and that any new evidence which he 
believed would justify a different decision should be sent to 
the RO promptly.  The veteran was also advised of his right 
to appeal, and the obligation to file a notice of 
disagreement within one year from the date of this letter.

At the veteran's personal hearing in October 1998, a medical 
statement was provided which maintained that the veteran had 
been severely impaired by his service-connected disability 
since his discharge from service.  The veteran's service 
representative asserted that shock treatments during and 
after his hospitalization at S. S. in 1963 and the length of 
this hospitalization were indicative of severe impairment and 
entitlement to a rating in excess of 10 percent for the 
period between 1963 and 1983.


II.  Analysis

As was noted above, finality may be vitiated in cases of 
grave procedural error.  Hayre at 1334 (where there is a 
breach of the duty to assist in which VA fails to obtain 
pertinent service medical records specifically requested by 
the claimant and fails to provide the claimant with notice 
explaining the deficiency, the claim does not become final 
for purposes of appeal); see Tablazon v. Brown, 8 Vet. App. 
359, 361 (1995); cf. Tetro v. West, 14 Vet. App. 100 (2000) 
(Board's failure to obtain Social Security Administration 
(SSA) records does not vitiate finality of the decision).  In 
this case, the veteran is contending that the Board should 
have sought additional private treatment records and provided 
the veteran with a VA examination.  While the veteran's 
representative has also recently referred to additional 
outstanding VA treatment records, as was noted above, a 
specific request for records from a VA facility was made 
pursuant to the representative's request in August 1963, and 
records were received in response to that request.  Thus, the 
Board finds that with respect to records, the issue is 
primarily whether the RO's failure to request the private 
medical records from S. S., Dr. R. and Dr. V. constitutes 
grave procedural error that warrants the vitiation of the 
November 1963 rating decision.  

The Board has reviewed the failure of the RO to request the 
above-noted private records in light of the new nonstatutory 
guidelines established in Hayre and its progeny, and finds 
that the failure to request or obtain these records did not 
constitute grave procedural error.  First, while it is clear 
that the veteran identified S. S., Dr. R. and Dr. V., and 
even provided some information as to the location of the 
physicians, there is no evidence that the veteran requested 
copies of the medical records from these providers, or that 
he would have been denied the right to view copies if he had 
requested them.  Clearly, the veteran knew of their 
existence, as evidenced by his explicit reference to and 
discussion of these providers in his initial claim in August 
1963.  

Second, the Board notes that prior to the November 1963 
rating decision, the veteran was given specific notice of the 
RO's preliminary opinion that it appeared that the records 
from the VA did not establish entitlement to a 100 percent 
schedular rating, and that following the November 1963 
decision, the RO specifically advised the veteran that he 
should promptly provide any new evidence which he believed 
would justify a different decision.  Thus, the Board finds 
that the actions of the RO in notifying the veteran of its 
likely disposition of his claim in October 1963, and its 
request for any new evidence in December 1963 was not the 
kind of action that would undermine the operation of the 
generally pro-claimant veterans' benefits system or impede 
the veteran's ability to appeal in a fundamentally unfair 
manner.  

Moreover, the Board observes that the Federal Circuit in 
Hayre considered the particularly vital role that service 
medical records can play in determining the question of in-
service incurrence of a disability, and as was noted by the 
RO in July 2000, the records in question in the instant case 
were primarily private medical records and the veteran's 
disagreement in November 1963 concerned the rating assigned 
for his disability and not a denial of service connection for 
the disability.  The Board also supports the RO's finding 
that the relevance of the records should also be considered, 
and that since the records were asserted to predate the VA 
hospital records for and after July 1963, the Board can not 
conclude that the possession of these records was vital for 
purposes of a determination as to the appropriate level of 
disability on and after November 1, 1963.  The appellant must 
demonstrate that the records he seeks to compel VA to obtain 
are not only pertinent to his claim, but that they would also 
have had a substantial impact upon the challenged rating 
decision.  Dixon v. Gober, 14 Vet. App. 168 (2000).

Finally, with respect to the RO's failure to afford the 
veteran with a VA examination, there is no evidence that the 
veteran asked for such examination at the time of the 
November 1963 rating decision, and it is clear that he was 
aware that one could be scheduled, as a previous claim had 
been denied for failure to report for a scheduled examination 
in June 1954.  In addition, it has been held that a claimant 
is required to provide evidence of increased disability in 
order for VA to be required to provide a medical 
reexamination.  Glover v. West, 185 F.3d 1328 (Fed.Cir. 
1999).  The Board also notes that the evidence allegedly 
sought by the appellant, i.e., a medical examination, could 
also have been obtained without government assistance.  
Accordingly, while the issue of whether the failure to 
provide a properly requested VA constitutes a grave 
procedural error was left open by the Federal Circuit in 
Hayre, the Board does not find sufficient evidence to extend 
that holding to the instant case.  See Hurd v. West, 13 Vet. 
App. 449 (2000).  

The Board also does not find that the record reflects that 
the veteran's service-connected disability was so disabling 
at the time of the November 1963 rating decision that he was 
unable to understand his appellate rights following the 
assignment of the 10 percent evaluation, and the veteran has 
offered no authority for the proposition that the Board would 
be permitted to collaterally attack the finality of a 
decision in 1963 on this basis.

In summary, the Board finds that the exception discussed in 
Hayre does not apply in this case, and that the November 1963 
rating decision is indeed final.  See Simmons v. West, supra 
(holding that Hayre does not require the tolling of the 
finality of an underlying RO decision for a "garden variety" 
failure of VA's duty to assist); see also Tetro v. Gober, 
supra (holding that the failure by VA to request a veteran's 
SSA records was not a "grave procedural error," and was not 
an error of such magnitude that it deprived the appellant of 
a fair opportunity to obtain a benefit provided by law).

In connection with the assertion of clear and unmistakable 
error, it is well settled that the failure to assist a 
claimant in developing a claim does not establish such error.  
Except for the argument that the veteran was only marginally 
employed at the time of the events at issue, no specific 
contentions have been presented.   The interim and the 
discharge hospital summaries in 1963, moreover, assessed the 
veteran's incapacitation as "moderate" and "mild," 
respectively.  These medical conclusions, along with the 
other relatively benign findings reported, did support the 
adjudicators' disposition.  No specific argument as to error 
of law has been advanced.  For essentially these reasons, the 
decision of  November 26, 1963, was not indubitably flawed.


ORDER

The record does not reflect any grave procedural error in 
connection with the November 26, 1963, rating decision, and 
that decision remains final.

Clear and unmistakable error was not present in the decision 
of November 26, 1963, and that decision, accordingly remains 
final.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

